UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4223


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

MITCHELL SWAIN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. James C. Dever III,
District Judge. (4:07-cr-00062-D-1)


Submitted:   January 21, 2010               Decided:   February 25, 2010


Before NIEMEYER, MICHAEL, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marilyn G. Ozer, MASSENGALE & OZER, Chapel Hill, North Carolina,
for Appellant.   George E. B. Holding, United States Attorney,
Anne M. Hayes, Jennifer P. May-Parker, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mitchell Swain appeals the 324-month sentence imposed

by the district court after he pled guilty, pursuant to a plea

agreement, to one count of conspiracy to distribute and possess

with intent to distribute more than fifty grams of crack cocaine

and a quantity of cocaine, in violation of 21 U.S.C. §§ 846,

841(a)(1) (2006).           On appeal, Swain argues that the district

court abused its discretion and violated his right to counsel by

denying his motion for a continuance, which allowed counsel only

four days to prepare for sentencing.                      The Government responds in

support of the district court’s decision.                     We affirm.

            “[A] trial court's denial of a continuance is . . .

reviewed    for    abuse       of    discretion;      even    if     such   an   abuse   is

found,    the     defendant         must    show    that    the    error      specifically

prejudiced h[is] case in order to prevail.”                           United States v.

Hedgepeth,       418    F.3d        411,    419    (4th     Cir.     2005).       “[B]road

discretion       must     be        granted       trial     courts     on     matters    of

continuances; only an unreasoning and arbitrary insistence upon

expeditiousness in the face of a justifiable request for delay

violates the right to the assistance of counsel.”                                Morris v.

Slappy,    461     U.S.    1,       11-12   (1983)        (internal    quotation     marks

omitted).       A district court need not grant a continuance “where

the request for it plausibly can be viewed as simply a delaying

tactic or as otherwise unreasonable.”                       United States v. Attar,

                                              2
38 F.3d 727, 735 (4th Cir. 1994).          In the context of sentencing,

“[a]bsent a showing both that the denial was arbitrary and that

it substantially impaired the defendant’s opportunity to secure

a fair sentence, [this court] will not vacate a sentence because

a continuance was denied.”       United States v. Speed, 53 F.3d 643,

644-45 (4th Cir. 1995) (quoting United States v. Booth, 996 F.2d

1395,   1397-98   (2d    Cir.     1993))    (internal      quotation    marks

omitted).    Our review of the record leads us to conclude that

the district court did not abuse its discretion in denying the

requested continuance.

            Accordingly, we affirm Swain’s sentence.              We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in     the   materials   before    the    court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                      3